There is a difference in the cases, for a horse or an ox hath no fixed value. But it cannot be intended that a ring should be of so small value as 12d., for it has a value in itself.
And the rest of the court assented.
As to the other exception taken by Noy, that Sir John Foscue returned that he gave a ring to Sir A. H. filio et haered. apparenti, one of the feoffees, etc., it is bad, for he may be heir apparent, but not heir as appears by Littleton, p. 35; El. rot., 242. Audley brought debt against R. Newdigate, son and their apparent to R. Newdigate, and counted on an obligation that the said R. Newdigate bound himself and his heirs. The defendant pleaded rien per discent, and it was found against him. The plaintiff had judgment in the Common Bench which was reversed in *Page 704 
this court. Although he comes in the pleadings and the special verdict, and at the time of the tender he was heir, it matters not, for this verdict does not amend the certificate. It ought to be certain and supply the wants of an inquest of office, and a traverse cannot be taken upon it.